Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 2, 2020

                                       No. 04-19-00578-CR

                                 Juan ESCALANTE-AVALOS,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 17-01-00005-CRK
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        On February 11, 2020, we ordered trial court reporter Staci Slayden to file the reporter’s
record or a notice of late reporter’s record no later than February 21, 2020. To date, neither the
reporter’s record nor a notice of late record has been filed.

        Accordingly, it is ORDERED that court reporter Staci Slayden must file the reporter’s
record no later than March 12, 2020. If the reporter’s record is not filed by such date, a show
cause order may be issued directing Staci Slayden to appear on a day certain and show cause
why she should not be held in contempt for failing to file the record. The clerk of this court is
instructed to cause a copy of this order to be served on Ms. Slayden by certified mail, return
receipt requested, with delivery restricted to addressee only, or to give other personal notice of
this order with proof of delivery. Because “[t]he trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of this
court is directed to serve a copy of this order on the Honorable Russell Wilson, Judge of the 81st
Judicial District Court, Karnes County, Texas.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2020.




                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court